DETAILED ACTION
This office action is in response to the amendment filed December 17, 2021 in which claims 16-21 and 23-31 are presented for examination and claims 1-15 and 22 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objection to the specification should be withdrawn in view of current amendments to the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Objection to the drawings should be withdrawn in view of the cancelation of claim 22.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of claims 16-23 on the ground of nonstatutory double patenting over USPN 10,751,218 Blanchard et al. should be withdrawn in view of the terminal disclaimer filed December 17, 2021.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Fourth Argument:  Rejection of the claims under 35 USC 102 and 35 USC 103 over various cited reference should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Objections
Claims 16 and 25 are objected to because of the following informalities:  Claims 16 and 25 each recite the limitation “to receive directly air flowing through the second aperture from the air channel.”  However, Examiner respectfully suggests that for further   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21 and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,029,271 Banuchi.
To claim 16, Banuchi discloses a sports goggle (1 of Figures 1-7; col. 1, line 59 – col. 2, line 15) comprising:
a frame (3) comprising an outer surface (see Figure 4) and an inner surface (see Figure 5), the inner surface configured to conform to a face of a user, wherein the outer surface includes a first aperture (annotated Figures 2-3, see below) and the inner surface includes a second aperture (the second aperture is obscured by air-permeable liner 5 in the Figures; col. 1, line 59 – col. 2, line 15);
a plurality of frame members extending between the outer surface and the inner surface, such that the outer surface and the inner surface are spaced apart and coupled together by the plurality of frame members (annotated Figures 2-3);
an air channel extending through the frame from the first aperture to the second aperture (annotated Figures 2-3; col. 1, line 59 – col. 2, line 15); and
an air-permeable liner (5) disposed on an innermost side of the inner surface and configured to contact the face of the user, wherein the air-permeable liner covers the second aperture and is configured to directly receive air flowing through the second aperture from the air channel (see Figures 1-7 and annotated Figures 2-3; col. 1, line 59 – col. 2, line 15; Examiner respectfully notes that although “foam liner 5” is not expressly disclosed as being “air permeable,” it would necessarily be air permeable or it would frustrate the functionality of disclosed “vents 3a” of frame 3).
Regarding the limitation “sports goggle,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, “sun block mask 1” of Banuchi meets all of the structural limitations of claim 1 and would therefore be capable of performing the function of being a “sports goggle.”  Examiner further respectfully notes that “sun block mask 1” of Banuchi would be suitable for wear while playing beach volleyball, for example.

    PNG
    media_image1.png
    920
    649
    media_image1.png
    Greyscale

To claim 17, Banuchi further discloses a sports goggle wherein the air permeable liner comprises a foam (col. 2, lines 13-15).

To claim 18, Banuchi further discloses a sports goggle further comprising:
a lens (2) coupled to the frame, wherein the frame is disposed at least partially around an outer periphery of the lens (see Figures 1-7; col. 1, line 59 – col. 2, line 15).

To claim 19, Banuchi further discloses a sports goggle wherein the air-permeable liner is flexible and is configured to form a seal on the face of the user (see Figures 1-7; col. 1, line 66 – col. 2, line 5).

To claim 20, Banuchi further discloses a sports goggle wherein the frame comprises a flexible polymer (col. 2, lines 10-13; Examiner respectfully asserts that the “lightweight opaque plastic material” of frame 3 would possess at least some degree of flexibility; Examiner further respectfully notes that absent further distinguishing limitations in the claim regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, Banuchi meets the claim).

To claim 21, Banuchi further discloses a sports goggle further comprising a strap (4) coupled to the frame, wherein the strap is configured to hold the frame against the face of the user (see Figures 1-3 and 5-7; col. 2, lines 5-15).

To claim 24, Banuchi discloses a sports goggle (1 of Figures 1-7; col. 1, line 59 – col. 2, line 15) comprising:
a frame (3) comprising an outer surface (see Figure 4) and an inner surface (see Figure 5), the inner surface configured to conform to a face of a user, such that an innermost side of the inner surface is closest to the face of the user when worn, wherein the outer surface includes a first aperture (annotated Figures 2-3) and the innermost side of the inner surface includes a second aperture (the second aperture is obscured by air-permeable liner 5 in the figures; col. 1, line 59 – col. 2, line 15);
a plurality of frame members extending between the outer surface and the inner surface, such that the outer surface and the inner surface are spaced apart and coupled together by the plurality of frame members (annotated Figures 2-3); and
an air channel extending through the frame from the first aperture to the second aperture (annotated Figures 2-3; col. 1, line 59 – col. 2, line 15).
Regarding the limitation “sports goggle,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, “sun block mask 1” of Banuchi meets all of the structural limitations of claim 1 and would therefore be capable of performing the function of being a “sports goggle.”  Examiner further respectfully notes that “sun block mask 1” of Banuchi would be suitable for wear while playing beach volleyball, for example.

To claim 25, Banuchi further discloses a sports goggle further comprising an air-permeable liner (5) disposed on the innermost side of the inner surface such that the air-permeable liner covers the second aperture and is configured to directly receive air flowing through the second aperture from the air channel (see Figures 1-7 and annotated Figures 2-3; col. 1, line 59 – col. 2, line 15; Examiner respectfully notes that although “foam liner 5” is not expressly disclosed as being “air permeable,” it would necessarily be air permeable or it would frustrate the functionality of disclosed “vents 3a” of frame 3).

To claim 26, Banuchi further discloses a sports goggle wherein the air permeable liner comprises a foam (col. 2, lines 13-15).

To claim 27, Banuchi further discloses a sports goggle wherein the air-permeable liner is flexible and is configured to form a seal on the face of the user (see Figures 1-7; col. 1, line 66 – col. 2, line 5).

To claim 28, Banuchi further discloses a sports goggle further comprising:
a lens (2) coupled to the frame, wherein the frame is disposed at least partially around an outer periphery of the lens (see Figures 1-7; col. 1, line 59 – col. 2, line 15).

To claim 29, Banuchi further discloses a sports goggle wherein the frame comprises a flexible polymer (col. 2, lines 10-13; Examiner respectfully asserts that the “lightweight opaque plastic material” of frame 3 would possess at least some degree of flexibility; Examiner further respectfully notes that absent further distinguishing limitations in the claim regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, Banuchi meets the claim).

To claim 30, Banuchi further discloses a sports goggle further comprising a strap (4) coupled to the frame, wherein the strap is configured to hold the frame against the face of the user (see Figures 1-3 and 5-7; col. 2, lines 5-15).

Claims 16, 23, 24, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,191,364 Kopfer.
To claim 16, Kopfer discloses a sports goggle (20) (see especially Figures 10-12; col. 4, line 6 – col. 5, line 2) comprising:
a frame (21) comprising an outer surface (43) and an inner surface (42) (see Figure 10; col. 4, lines 47-53), the inner surface configured to conform to a face of a user, wherein the outer surface includes a first aperture and the inner surface includes a second aperture (as depicted in Figure 10, the first aperture comprises the side of “ram air intake 51” configured to face away from the wearer and the second aperture, not depicted in the Figures, is the side of “ram air intake 51” configured to face the wearer);
a plurality of frame members extending between the outer surface and the inner surface, such that the outer surface and the inner surface are spaced apart and coupled together by the plurality of frame members (annotated Figures 10-12, see below);
an air channel (51) extending through the frame from the first aperture to the second aperture (see Figure 10; col. 4, line 64 – col. 5, line 2); and
an air-permeable liner (52) disposed on an innermost side of the inner surface (see Figure 10; col. 4, line 64 – col. 5, line 2) and configured to contact the face of the user (air-permeable liner 52 would contact the face of the wearer at least if the wearer wears sports goggle 20 with frame 21 pressed firmly against their face), wherein the air-permeable liner covers the second aperture and is configured to directly receive air flowing through the second aperture from the air channel (see Figure 10; col. 4, line 64 – col. 5, line 2).

    PNG
    media_image2.png
    904
    606
    media_image2.png
    Greyscale

To claim 23, Kopfer further discloses sports goggles wherein the first aperture is disposed adjacent a nose bridge of the frame (see Figure 10; col. 2, lines 37-39).

To claim 24, Kopfer discloses sports goggles (20) (see especially Figures 10-12; col. 4, line 6 – col. 5, line 2) comprising:
a frame (21) comprising an outer surface (43) and an inner surface (42) (see Figure 10; col. 4, lines 47-53), the inner surface configured to conform to a face of a user, such that an innermost side of the inner surface is closest to the face of the user when worn, wherein the outer surface includes a first aperture and the innermost side of the inner surface includes a second aperture (as depicted in Figure 10, the first aperture comprises the side of “ram air intake 51” configured to face away from the wearer and the second aperture, not depicted in the Figures, is the side of “ram air intake 51” configured to face the wearer);
a plurality of frame members extending between the outer surface and the inner surface, such that the outer surface and the inner surface are spaced apart and coupled together by the plurality of frame members (annotated Figures 10-12); and
an air channel (51) extending through the frame from the first aperture to the second aperture (see Figure 10; col. 4, line 64 – col. 5, line 2).

To claim 31, Kopfer further discloses sports goggles wherein the first aperture is disposed adjacent a nose bridge of the frame (see Figure 10; col. 2, lines 37-39).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732